Title: To Thomas Jefferson from Christopher Gore, 1 January 1792
From: Gore, Christopher
To: Jefferson, Thomas


          
            Sir
            Boston January 1. 1792.
          
          I receiv’d your favor of the 13th. on the 24 ulto, and immediately applied for a compleat copy of the case of Pagan & Hooper. The inclosed contains such a copy of all the proceedings, prior to the representation by his Britannic majesty’s Consul, alluded to in Mr. Hammond’s memorial. On the reference of the Legislature of Massachusetts, by their resolve, to the Sup. Jud. Crt., Mr. Hooper shewed cause, in writing, against a grant of the review prayed for. One of the justices of the court took the resolve, and Hoopers reply from the clerk’s office; and wrote the reasons of the court, for not allowing the review. By some accident, these last mention’d papers have been mislaid. And the Clerk desirous of further time to procure them, and render the copy of this last proceeding compleat, delays a transcript of what is now in the office relating thereto, till the middle of next week—before which time, he hopes the record may be perfect. Thinking it possible, that the time allowed for an examination of this part of the cause, by sending it now, may be of some accommodation to yourself or the Attorney General, I forward it by this mail; and hope, by the next, to transmit an entire copy of the doings of the court, on the motion for a review of the cause, and will then return the copy of Mr. Hammond’s memorial agreeable to your directions. In the mean time, I pray you to be satisfied that no other use will be made thereof, than that for which it was sent.—With great respect I am, sir, your Excellency’s very obed. servt.,
          
            C. Gore
          
        